DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 47 is objected to because of the following informalities:  Claim 47 is labeled as claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 12-32, 37-39 and 44-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 37 and 39 recite the limitation “RDBE related species,” which is not defined anywhere in the specification other than that “the RDBE related species may include deuterium and/or hydrogen.” This renders the claims indefinite, as it is unclear what species are “RDBE related” other than possibly deuterium and/or hydrogen.

Claims 12 and 45 are indefinite because the specification does not describe what a chlorine substituted for hydrogen (Cl-H) mass defect plot is.
Claims 13 and 46 are indefinite because the specification does not describe what a bromine substituted for hydrogen (Br-H) mass defect plot is.
Claims 14-18 recite “wherein filtering all ions in the mass defect plot that do not have an associated isotopologue further comprises” – however, a step of filtering all ions in the mass defect plot that do not have an associated isotopologue is not recited in  parent claim 1. Claims 19-32 inherit this indefiniteness by dependence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 33, 35, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweigenbaum, et al (U.S. Patent Application Publication 2007/0114373 A1).
Regarding claim 1, Zweigenbaum discloses a method of constructing a filtered mass defect plot based on mass data acquired from a mass spectrometer, the method comprising:

Selecting an unidentified ion (analyte ion);
Determining an isotope pattern for the unidentified ion (paragraphs 0021-0025);
Identifying one or more elements indicated by an isotope pattern for the unidentified ion (paragraph 0024);
Searching formulas containing one or more elements indicated by the isotope pattern for the unidentified ion (paragraph 0030);
Determining a chemical formula of the unidentified ion (paragraphs 0032-0037); and
Displaying the chemical formula for the unidentified ion on a screen (Figs. 4 and 6).
Regarding claims 8, 9, 42 and 43, Zwiegenbaum discloses labeling the chemical formulas for the unidentified ion on the screen by assigning an identifier to the unidentified ion on the screen (Figs. 4 and 6).
Regarding claim 10, Zweigenbaum discloses wherein the mass defect plot is an iterative addition of a chemical formula (paragraph 0036).
Regarding claim 33, Zweigenbaum discloses wherein the filtered mass defect plot is a halogen filtered mass defect plot (paragraph 0036).
Claim 35 is drawn to the device for performing the method of claim 1, and the same rejection applies mutatis mutandis.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwiegenbaum in view of Wang, et al (U.S. Patent 7,653,493 B1).
Regarding claims 6 and 7, Zwiegenbaum discloses the method of claim 1, but fails to teach that the data is raw data or deconvoluted data from the mass spectrometer.
Wang teaches another method that includes determination of a chemical formula by peak matching, wherein raw data from the mass spectrometer is input (step 530) and then deconvoluted (step 540) to prepare a peak list for matching.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zwiegenbaum’s method to use raw data from the mass spectrometer and deconvolute it as taught by Wang (thus using both raw and deconvoluted data as the data in the method), in order to generate a deconvoluted peak list for ID matching.
Claims 40 and 41 are drawn to the device for performing the method of claims 6 and 7, and the same rejections apply mutatis mutandis.

Claims 11 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwiegenbaum in view of Grothe (U.S. Patent 8,399,827 B1).
Regarding claim 11, Zwiegenbaum discloses the method of claim 10, but does not specify that the mass defect plot is a CH2 mass defect plot; however, Grothe teaches that amino acid formulae can be constructed by adding an integer number of CH2 groups to one of eight canonical “constructor” elements (column 108, lines 31-50), thereby iteratively adding to a chemical formula.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a CH2 mass defect plot as the mass defect plot in Zwiegenbaum’s method, because CH2 was known to be useful as an iterative addition of a chemical formula for amino acids.
Claim 44 is drawn to the device for performing the method of claim 11, and the same rejection applies mutatis mutandis.
Allowable Subject Matter
Claims 2, 36, and 47-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 36, the prior art fails to teach wherein the operations .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        31 July 2021